Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 10, 19 and cancellation of claims 7-8, 15-16, 20 in “Claims - 11/04/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 11/04/2022” is acknowledged. 
Response to Arguments
Applicant's arguments “Remarks - 11/04/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 10, 19 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
This office action considers claims 1-6, 9-14, 17-19 pending for prosecution, of which, non-elected claim 5 is withdrawn, and elected claims 1-4, 6, 9-14, 17-19 are examined on their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 19 recites “wherein a difference in the refractive index values of adjacent layers is greater than 0.5” which renders the claim indefinite. It is not understood where the adjacent layers are and with respect what layer. For examination purposes, this limitation is not given any patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20070034876 A1 – hereinafter Yamazaki) in view of Chua et al. (US 20180033742 A1 – hereinafter Chua) and in further view of Kawahara et al., of record (US 20190056653 A1 – hereinafter Kawahara).
	Regarding Claim 10, Yamazaki teaches a glass wafer for a semiconductor device (see the entire document; Fig. 16A; specifically, [0242], and as cited below), comprising:
a glass substrate (1601; Fig. 16A – [0242] - “1601 denotes a substrate (glass substrate or quartz substrate)”) comprising: a top surface (top of 1601), a bottom surface (bottom of 1601) opposing the top surface, and an edge surface between the top surface and the bottom surface (left and right of 1601); and 
a coating ({1602, 1603, 1604}) having one or more layers disposed atop the glass wafer (1601), wherein the coating comprises a layer of silicon nitride (1604 – [0242] – “1604 denotes a silicon oxide film (silicon nitride film or silicon nitride oxide film may be used)”), a layer of amorphous silicon (1603 – “1603 denotes an amorphous silicon thin film”), and a layer of silicon dioxide (1602 – “1602 denotes an under film made of a silicon oxide film”), wherein the layer of silicon nitride (1604) is disposed atop the layer of amorphous silicon (1603), wherein the layer of amorphous silicon (1603) is disposed atop the layer of silicon dioxide (1602)
But, Yamazaki as applied above does not expressly disclose the amorphous silicon is undoped and wherein the glass wafer has an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm.
However, it is well known in art to use undoped amorphous silicon (intrinsic) as is also taught by Chua (Chua – Fig. 6A – [0044] – “An intrinsic layer 640, e.g., an undoped amorphous silicon layer, is disposed between the first doped layer 630 and an oppositely doped second doped layer 650”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate using undoped amorphous silicon as is taught by Chua into Yamazaki.
The ordinary artisan would have been motivated to integrate Chua structure into Yamazaki structure in the manner set forth above for, at least, this integration will provide a material to be used which is widely available and maybe used in a low temperature.
But, the combination of Yamazaki and Chua does not expressly disclose wherein the glass wafer has an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm.
However, in a related art, Kawahara teaches a glass wafer having an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm (Kawahara Fig. 2 shows transmittances of 7 cases – all of whom are less than 50% over wavelength range 400 nm to 1000 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a glass wafer having an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm as is taught by Kawahara into the combination of Yamazaki and Chua.
The ordinary artisan would have been motivated to integrate Kawahara structure into the combination of Yamazaki and Chua structure in the manner set forth above for, at least, this integration will provide a reflective mask with light transmittance over the wavelength range of 400 nm to 800 nm is high; a sheet resistance value is low – Kawahara – [0015].
Regarding Claim 11, the combination of Yamazaki, Chua and Kawahara teaches the glass wafer of claim 10, wherein the coating (Yamazaki {1602, 1603, 1604}) covers  an entire top surface of the glass substrate (1601).
Regarding Claim 13, the combination of Yamazaki, Chua and Kawahara teaches claim 10 from which claim 13 depends.
But, the combination does not expressly disclose wherein a transmittance at every wavelength in the wavelength range is less than 50%.  
However, Kawahara teaches wherein a transmittance at every wavelength in the wavelength range is less than 50% (Kawahara Fig. 2 shows transmittances of 7 cases – all of whom are less than 50% over wavelength range 400 nm to 1000 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a glass wafer having an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm as is taught by Kawahara into the combination of the combination of Yamazaki, Chua.
The ordinary artisan would have been motivated to integrate Kawahara structure into the combination of Yamazaki, Chua structure in the manner set forth above for, at least, this integration will provide a reflective mask with light transmittance over the wavelength range of 400 nm to 800 nm is high; a sheet resistance value is low – Kawahara – [0015].
Regarding Claim 14, the combination of Yamazaki, Chua and Kawahara teaches claim 10 from which claim 14 depends.
But, the combination does not expressly disclose wherein the glass wafer has an average transmittance (T) of less than 30% over an entire wavelength range of 400 nm to 1000nm.  
However, Kawahara teaches wherein a transmittance at every wavelength in the wavelength range is less than 30% (Kawahara Fig. 2 shows transmittances of 7 cases – all of whom are less than 30% over wavelength range 400 nm to 1000 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a glass wafer having an average transmittance (T) of less than 30% over an entire wavelength range of 400 nm to 1000 nm as is taught by Kawahara into the combination of the combination of Yamazaki, Chua.
The ordinary artisan would have been motivated to integrate Kawahara structure into the combination of Yamazaki, Chua structure in the manner set forth above for, at least, this integration will provide a reflective mask with light transmittance over the wavelength range of 400 nm to 800 nm is high; a sheet resistance value is low – Kawahara – [0015].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Chua, Kawahara and in further view of Matsumoto et al., of record (US 20110309467 A1 – hereinafter Matsumoto).
Regarding Claim 12, the combination of Yamazaki, Chua and Kawahara teaches claim 10 from which claim 12 depends.
But, the combination does not expressly disclose wherein the coating covers a portion of the top surface of the glass substrate from the edge surface to a radial distance 2 mm toward a center of the top surface.
However, Matsumoto teaches disposing a silicon containing element 25a on a flattened glass substrate surface 10a. Fig. 1C of Matsumoto shows 25a does not cover the entire surface of substrate 10a, rather there is a gap on the substrate from its left and right edges.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable of disposition of a silicon containing layer on a glass surface (result-effective at least insofar as the disposition of a silicon affects bonding) to arrive at the claimed limitation in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Chua, Kawahara and in further view of Nakajima et al., of record (US 20020014626 A1 – hereinafter Nakajima).
Regarding Claim 17, the combination of Yamazaki, Chua and Kawahara teaches claim 10 from which claim 17 depends.
But, the combination does not expressly disclose further comprising a passivation coating atop the top surface, bottom surface, and edge surface of the glass substrate.  
In a related art, Nakajima the glass substrate 101 is surrounded by the silicon oxide film 102 (Nakajima Fig. 1E – [0084] – “glass substrate 101 is surrounded by the silicon oxide film 102”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a passivation coating atop the top surface, bottom surface, and edge surface of the glass substrate, wherein the passivation coating is one of SiN, SiO2, or SiON as is taught by Nakajima into the combination of Yamazaki, Chua and Kawahara.
The ordinary artisan would have been motivated to integrate Nakajima structure into the combination of Yamazaki, Chua and Kawahara structure in the manner set forth above for, at least, this integration will protect the glass substrate from damage as is well known in the art.
Regarding Claim 18, the combination of Yamazaki, Chua, Kawahara and Nakajima teaches claim 10 from which claim 17 depends.
But, the combination does not expressly disclose wherein the passivation coating is one of SiN, SiO2, or SiON.  
In a related art, Nakajima the glass substrate 101 is surrounded by the silicon oxide film 102 (Nakajima Fig. 1E – [0084] – “glass substrate 101 is surrounded by the silicon oxide film 102”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a passivation coating atop the top surface, bottom surface, and edge surface of the glass substrate, wherein the passivation coating is one of SiN, SiO2, or SiON as is taught by Nakajima into the combination of the combination of Yamazaki, Chua and Kawahara.
The ordinary artisan would have been motivated to integrate Nakajima structure into the combination of Yamazaki, Chua and Kawahara structure in the manner set forth above for, at least, this integration will protect the glass substrate from damage as is well known in the art.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Claims 1-4, 6, 9 are allowed over prior art.
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the second coating comprises a silicon containing coating a layer of silicon nitride, a layer of undoped amorphous silicon, and a layer of silicon dioxide, wherein the layer of silicon nitride is disposed atop the layer of undoped amorphous silicon, wherein the layer of undoped amorphous silicon is disposed atop the layer of silicon dioxide, and wherein the layer of silicon dioxide is disposed atop the doped crystalline silicon coating” – as recited in claim 1.
Claims 2-4, 6, 9 depend from claim 1 and therefore allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898